Citation Nr: 0408645	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  The propriety of the reduction of the 20 percent rating 
assigned for the service-connected status post anterior 
cruciate ligament repair of the right knee.  

2.  Entitlement to an increased rating for the service-
connected right knee disability.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from January 1997 to 
October 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the RO that 
denied entitlement to an increased evaluation for the 
service-connected arthritis of the right knee and a February 
2003 rating decision by the RO that reduced the rating 
assigned for the service-connected status post anterior 
cruciate ligament repair of the right knee, from 20 percent 
to 10 percent.  

Given the veteran's statements in this case, the Board has 
restated issues as presented on the preceding page.  



FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO assigned an 
evaluation of 20 percent for the service-connected status 
post anterior cruciate ligament repair of the right knee.  

2.  Following a VA examination in January 2003, the RO 
proposed reducing the 20 percent rating assigned for the 
service-connected status post anterior cruciate ligament 
repair of the right knee, to 10 percent.  

3.  In February 2003 rating decision, the RO implemented the 
proposed reduction, to be effective on May 1, 2003.  

4.  A comparison of the medical evidence upon which a 20 
percent disability rating was awarded with the medical 
evidence received in connection with the rating reduction, 
does not reflect improvement in the service-connected status 
post anterior cruciate ligament repair of the right knee.  



CONCLUSION OF LAW

As the rating for the service-connected status post anterior 
cruciate ligament repair of the right knee, was not properly 
reduced from 20 percent to 10 percent disabling, effective on 
May 1, 2003, the reduction is void ab initio.  38 U.S.C.A. 
§§ 5107, 5112(b)(6), 7104 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344(c), 4.1, 4.2, 4.13, 4.71a Diagnostic Code 5257 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran relative to the issue of the 
propriety of the reduction of the 20 percent rating assigned 
for service-connected status post anterior cruciate ligament 
repair of the right knee has been obtained and associated 
with the claims folder, and that the medical examinations and 
clinical records on file are sufficient to resolve the matter 
in the veteran's favor.  

As to the remaining issues on appeal, the Board believes that 
additional evidentiary development is necessary before they 
can be adjudicated.  Those issues will be addressed in 
greater detail in the remand portion of this decision.


II.  Propriety of the reduction of the 20 percent rating 
assigned for service-connected instability of the right knee, 
status post anterior cruciate ligament repair

The veteran is seeking a restoration of the 20 percent 
disability rating for her service-connected status post 
anterior cruciate ligament repair of the right knee under 
38 C.F.R. § 4,71a, Diagnostic Code (DC) 5257, which was 
reduced to a 10 percent evaluation by the RO in a February 
2003 rating decision.  

In the instant case, the Board notes that the RO has complied 
with the procedural requirements set forth under 38 C.F.R. § 
3.105(e) for reducing disability evaluations.  That is, the 
RO issued a proposed rating reduction, advised the veteran 
that she had at least 60 days to submit evidence to show that 
reduction was not warranted, and issued a final rating 
decision only after the veteran had submitted argument 
against the proposed reduction.  

The Board notes that the provisions of 38 C.F.R. § 3.344(a) 
and (b) have not been applied by the RO in this case, and the 
veteran's service- connected disability rating of 20 percent 
had not been in effect for five years or more at the time of 
the reduction.  

However, even applying the provisions of 38 C.F.R. § 3.344(c) 
to the facts in this case, a reexaminations showing 
improvement is required to support the reduction in the 
veteran's 20 percent disability rating in this case.  

After a careful review of the evidence of record in this 
case, the Board finds that requisite medical findings 
reflective of improvement in the veteran's service-connected 
disability necessary to support the reduction is not 
demonstrated.  

Accordingly, the Board finds that the disability rating 
reduction, effectuated by the rating decision in February 
2003, was not in accordance with the provisions of 38 C.F.R. 
§ 3.344 requiring VA to ensure the greatest degree of 
stability is evaluating service-connected disability.  
Accordingly, the 20 percent rating must be restored.  

In reviewing this case, the Board must focus on the evidence 
available to the RO at the time the reduction was 
effectuated.  Some care must be taken to ensure that a change 
in an examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  See 38 
C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  

Under DC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, DC 5257.  

As noted hereinabove, the Board believes that a comparison of 
the medical evidence upon which an evaluation of 20 percent 
was awarded in April 2001 to subsequent medical evidence 
pertinent to the instant issue of rating reduction does not 
demonstrate improvement in the service-connected status post 
anterior cruciate ligament repair of the right knee to the 
extent that a rating reduction is warranted.  

In the April 2001 rating decision, the RO based the award of 
a 20 percent rating primarily upon the findings noted in the 
report of a March 2001 VA orthopedic examination.  In that 
report, it was noted that the veteran had reported 
experiencing significant problems in her right knee after 
activity, including pain and swelling.  She also reported 
that her knee also occasionally gave way or felt like it was 
giving out.  

An examination at that time revealed 1+ effusion in the right 
knee with no tenderness to palpation.  It was noted that she 
did have a positive Lachman test as well as a positive pivot 
shift test, which was significantly positive when compared to 
the left knee, which was stable and in negative Lachman.  
Some crepitus and popping was noted by the examiner with 
range of motion.  

In the February 2003 rating decision in which the RO reduced 
the veteran's disability rating, the RO relied primarily upon 
the findings noted in the report of a January 2003 VA 
orthopedic examination.  In the report, it was noted that the 
veteran had described experiencing persistent swelling, pain, 
popping, and locking of her right knee.  She indicated that 
she was unable to walk up and down high stairs and wore a 
brace occasionally.  

The examination at that time revealed some anterior 
tenderness to palpation, but no effusion.  The patella was 
found to be stable without dislocation or subluxation.  The 
examiner found some patellofemoral crepitus with range of 
motion, but the knee was found to be stable with anterior and 
posterior drawer testing as well as varus/valgus stress 
testing, as well as Lachman testing.  

In disagreeing with the proposed rating reductions, the 
veteran maintained that she experienced various symptoms in 
her right knee, including pain, popping, and swelling, and 
that she did not believe a reduction would be reasonable.  

Additional medical evidence was sought to clarify the 
severity of the veteran's disabilities, including VA 
treatment records.  These records show that, in April 2003, 
the veteran was continuing to report various symptoms in her 
right knee, including pain, swelling, and popping.  

In comparing the medical evidence, the Board finds that clear 
improvement, except for Lachman testing, is not shown in the 
service-connected right knee disability at issue.  Thus, the 
Board finds that the RO did not comply with the provisions of 
38 C.F.R. § 3.344(c) and that the reduction cannot be 
sustained.  

In light of the evidence, the Board finds that the rating 
reduction in this case, effective May 1, 2003, was not proper 
and that, accordingly, the reduction is void ab initio.  

As such, the veteran is entitled to restoration of a 20 
percent rating for status post anterior cruciate ligament 
repair of the right knee.  



ORDER

The 20 percent rating assigned for the service-connected 
status post anterior cruciate ligament repair of the right 
knee, is restored, effective on May 1, 2003.  



REMAND

The record reflects that the veteran has been awarded 
separate disability evaluations for her service-connected 
residuals of an anterior cruciate ligament repair of the 
right knee under the criteria of DC 5257 and DC 5010.  

Specifically, the record reflects that the veteran has been 
awarded a 10 percent evaluation under DC 5010 for arthritis 
of the right knee.  Also, as discussed in detail hereinabove, 
the Board has determined that the veteran is entitled to a 
restoration of a 20 percent rating for status post anterior 
cruciate ligament repair.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board believes that the most recent VA examination of 
record, which was conducted in January 2003, did not 
adequately address the degree of functional loss experienced 
by the veteran in her right knee due to pain or other 
symptoms.  Given the veteran's assertion in this case, the RO 
also should address whether a rating higher than 20 percent 
on the basis of instability or recurrent subluxation is 
warranted.  

Accordingly, this case is remanded for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  

2.  The RO should take appropriate steps 
to contact the veteran and ask her to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated her for her right knee 
problems.  She should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to show the current severity 
of the service-connected residuals of an 
anterior cruciate ligament repair 
residuals and resulting arthritis.  The 
claims folder must be provided to the 
examiner for review.  The examiner should 
be asked to include x-ray studies and to 
provide complete observations of the 
ranges of motion of the right knee.  All 
findings should be reported in detail.  
The examination report should include 
specific responses to the following 
medical questions:

a.  What are the ranges of motion of 
the veteran's right leg in terms of 
flexion and extension?  

b.  Does the veteran have 
subluxation or lateral instability 
of the right knee, and if she does, 
can such subluxation or lateral 
instability be described as slight, 
moderate, or severe?   

c.  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service-connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?  

d.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?  

4.  Following completion of the requested 
development. the RO should adjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an Supplemental Statement of the 
Case (SSOC), and the veteran should be 
afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


___________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



